Citation Nr: 1822339	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1978 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This claim was remanded by the Board in May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016 and September 2016, the Veteran was afforded VA etiology opinions for his direct and secondary service connection sleep apnea claim; however, upon review of these opinions, the Board finds that they are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, although further delay is regrettable, the Board finds remand is warranted for additional development of the claim.  

First, with respect to the etiology opinion for the direct service connection claim, the July 2016 examiner opined:

Patient had a sleep study done in 2008 that showed he had sleep apnea.  Patient submitted a statement in support of his claim which I have read in full.  It is my medical opinion that his current OSA is less than likely related to this one complaint he had about sleep while in the service.  This is solely based on a lack of evidence to support his claim other than his word and the fact that over 20 years went by since he was diagnosed and the initial complaint was made.  He will need more support from either colleagues while in the service or other complaints to say it's at least as likely.

July 2016 VA Sleep Apnea Disability Benefits Questionnaire (emphasis added).

The Board finds this opinion inadequate because the examiner based his negative etiology opinion solely on the lack of concurrent medical records while additionally disregarding the Veteran's lay statements, in which he reports that he has been experiencing sleep issues and snoring ever since he was in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Because the Veteran is competent to establish the presence of such observable symptomatology and when they began to occur, and because there is also no evidence that these statements are not credible, as they have been consistent with the Veteran's other statements, a new etiology opinion for the direct service connection sleep apnea claim that takes into account the Veteran's lay statements must be obtained.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Next, the July 2016 VA examiner also provided an etiology opinion as to whether the sleep apnea was related to the Veteran's service-connected disabilities, and the Board finds this opinion inadequate as well.  The examiner opined:

Patient is currently SC for his back, knees and feet; all of which do not cause sleep apnea.  Sleep apnea is caused by a physical obstruction of the airway that happens during the sleep cycle.  None of the above conditions can or will cause this.  As such, they will not aggravate the condition either.

July 2016 VA Sleep Apnea Disability Benefits Questionnaire.

The Board finds this secondary service connection opinion inadequate as well because although the examiner opined that none of the Veteran's service-connected disabilities can or will cause sleep apnea, the examiner failed to provide adequate reasons and explanations as to why not, and why the sleep apnea could not be worsened by these conditions either.  Indeed, the lack of adequate reasons and explanations in this opinion makes it impossible for the Board to use to make an informed determination as to whether or not service connection for sleep apnea is warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted.").  

For the same reason, the Board finds that the September 2016 etiology opinion as to whether the Veteran's sleep apnea was caused or aggravated by any medication used by the Veteran to treat his service-connected disabilities, is inadequate as well.  For this opinion, a different examiner opined: 

VBMS reviewed.  Veteran's sleep apnea is obstructive in nature.  No current medication or previous ones noted would have caused or worsened an anatomic obstructive process.  As he does not have central sleep apnea, it is less likely as not that veteran's OSA is caused or worsened by any of the previous meds noted to be Rx'd.

September 2016 VA Addendum Disability Benefits Questionnaire.

While the examiner opined that no current medication or previous ones noted would have caused or worsened an anatomic obstructive process (i.e., the Veteran's obstructive sleep apnea), the examiner here also failed to sufficiently explain why.  See Monzingo, 26 Vet. App. at 105; see also Stefl, 21 Vet. App. at 124.

For these reasons, the opinions are inadequate and upon remand, new opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a new examiner to determine the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner must:

a.) Opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's sleep apnea is related to his active service.  In rendering the opinion, the examiner is asked to consider the Veteran's February 2012 statement explaining that his sleep problems and snoring started around 1988 and that in-service doctors advised him to cut back on drinking coffee. 

b.) Opine whether it is at least as likely as not, i.e. 50 percent probability or more, that the Veteran's sleep apnea was both caused, or aggravated, by a service-connected disability.  (In this regard, the examiner is hereby informed that the Veteran currently is service-connected for bilateral pes planus, residuals of a low back sprain, laxity of the left knee, arthritis of the left knee, chondromalacia patella of the right knee, laxity of the right knee, hemorrhoids, and bilateral knee scars). 

In answering this question, the examiner must address whether the medications the Veteran has been taking for any service-connected disability have caused or aggravated his sleep apnea.  Such medication includes, but is not limited to, medications that the Veteran has been prescribed for muscle spasms and pain, which include analgesic cream, aspirin, and Tramadol.  See, e.g., VA treatment records dated in February 2008, December 2012, and May 2015. 

The examiner is also advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the sleep apnea prior to aggravation by the service-connected disability.

c.) If the Veteran's sleep apnea is aggravated by a service-connected disability or medications taken for the service-connected disability, the examiner should quantify the approximate degree of aggravation.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation or treatment for sleep apnea.

THE EXAMINER SHOULD ALSO BE AWARE THAT IN RENDERING AN OPINION, IT MUST "CONTAIN NOT ONLY CLEAR CONCLUSIONS WITH SUPPORTING DATA, BUT ALSO A REASONED MEDICAL EXPLANATION CONNECTING THE TWO."  SEE NIEVES-RODRIGUEZ V. PEAKE, 22 VET. APP. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If a VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.P.R. §§ 3.158, 3.655.

4. After completing the above actions and any other development deemed necessary, readjudicate the issue of entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.   





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




